Exhibit 10

Tatum, LLC

Project Work Agreement

NOVT Corporation, (the “Company”) agrees to engage Tatum, LLC (“Tatum”) to
perform project services according to the following terms:

 

I. Project Services; Fees

Tatum will perform the services described on Schedule A attached hereto during
the course of this engagement, beginning on June 5th, 2006. The Company will pay
Tatum at the rate of $225 per hour, or at a daily rate of $1,800 (“Project
Fees”).

 

II. Payment; Deposit

 

  A. The Company will pay all amounts owed to Tatum no later than ten (10) days
after receipt of invoice. The Company acknowledges that under Tatum’s agreement
with the Tatum Partner, the Tatum Partner will receive no cash compensation from
Tatum with respect to this engagement until payment is received from the
Company. The Company will promptly reimburse Tatum partners directly for
reasonable travel and out-of-pocket business expenses. All reimbursements of
expenses will occur within five (5) days of submission of expense reports to the
Company.

 

  B. Tatum will be entitled to receive all reasonable costs and expenses
incidental to the collection of overdue amounts under this agreement, including
but not limited to attorneys’ fees actually incurred.

 

  C. The Company agrees to pay Tatum and maintain a security deposit of $9,000
for the Company’s future payment obligations to Tatum under this agreement (the
“Deposit”). If the Company fails to make any payment due to Tatum within ten
(10) days after notice of such failure to pay has been provided to the Company
by Tatum, Tatum may apply the Deposit against such outstanding amount to Tatum.
If the Company otherwise breaches this agreement and fails to cure such breach
as provided herein, Tatum will be entitled to apply the Deposit to its damages
resulting from such breach. Upon termination or expiration of this agreement,
Tatum will return to the Company the balance of the Deposit remaining after
application of any amounts to the Company’s unfulfilled payment obligations to
Tatum under the provisions of this agreement.

 

III. Tatum Personnel; Relationship of the Parties

 

  A. Tatum will assign Subhash Sarda (the “Tatum Partner”) to perform services
for the Company.

 

  B. The parties agree that Tatum and the Tatum Partner will be serving the
Company as independent contractors for all purposes and not as employees,
agents, or partners of or joint venturers with the Company and that the parties
will not be joint employers of the Tatum Partner. Tatum and the Tatum Partner
therefore will have control over the order and sequence of project work and the
specific hours worked, will have the opportunity for entrepreneurial profit, and
will not be subject to Company withholding of income or employment taxes. Tatum
assumes sole responsibility for such withholding, as well as for complying with
any federal, state and local employment laws and ordinances including, but not
limited to, workers’ compensation and unemployment insurance .

 

  C. The Company acknowledges that Tatum’s success in performing the services
depends on the participation, cooperation, and support of the Company’s most
senior management.

 

  D. Neither Tatum nor any of its partners will be or serve as the chief
financial officer, an employee, a manager, any other officer, or a director of
the Company. Accordingly, the



--------------------------------------------------------------------------------

Company will not give or require the Tatum Partner to use the title “Chief
Financial Officer,” “Chief Information Officer,” “Chief Operating Officer,” or
any other title that suggests such individual is an officer, director, employee,
or manager of the Company, and the Tatum Partner will have no authority or
control over the employees of the Company. The Tatum Partner may not sign any
documents on behalf of the Company, including but not limited to checks and
other means of payment, federal or state securities filings, tax filings, or
representations and warranties on behalf of the Company.

 

  E. Tatum’s services will not constitute an audit, review, or compilation, or
any other type of financial statement reporting or attestation engagement that
is subject to the rules of the AICPA or other similar state or national
professional bodies.

 

  F. Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) if and to the extent
such delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

 

IV. Hiring Tatum Partner Outside of Agreement

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services similar to those that the Tatum Partner will be
rendering pursuant to this agreement. The parties recognize and agree that a
breach by the Company of this provision would result in the loss to Tatum of the
Tatum Partner’s valuable expertise and revenue potential and that such injury
will be impossible or very difficult to ascertain. Therefore, in the event this
provision is breached, Tatum will be entitled to receive as liquidated damages
an amount equal to forty-five percent (45%) of the Annualized Project Fees (as
defined below), which amount the parties agree is reasonably proportionate to
the probable loss to Tatum and is not intended as a penalty. If, however, a
court or arbitrator, as applicable, determines that liquidated damages are not
appropriate for such breach, Tatum will have the right to seek actual damages.
The amount will be due and payable to Tatum upon written demand to the Company.
For this purpose, “Annualized Project Fees” will mean weekly project fees
equivalent to what Tatum would receive hereunder on a full-time basis,
multiplied by fifty-two (52), plus any incentive bonus or warrants for which
Tatum was eligible for the then current bonus year.

 

V. Termination

 

  A. Effective upon thirty (30) days’ advance written notice, either party may
terminate this agreement, such termination to be effective on the date specified
in the notice, provided that such date is no earlier than thirty (30) days after
the date of delivery of the notice.

 

  B. Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity, (2) the Tatum Partner dies or becomes disabled,
(3) the Tatum Partner ceases to be a partner of Tatum for any other reason, or
(4) upon written notice by Tatum of non-payment by the Company of amounts due
under this agreement. For purposes of this agreement, disability will be as
defined by the applicable policy of disability insurance or, in the absence of
such insurance, by Tatum’s management acting in good faith.

 

  C. In the event that either party commits a breach of this agreement, other
than for reasons described in the above paragraph, and fails to cure the same
within seven (7) days following delivery by the non-breaching party of written
notice specifying the nature of the breach, the non-breaching party will have
the right to terminate this agreement immediately effective upon written notice
of such termination.



--------------------------------------------------------------------------------

  D. The Project Fees will be prorated for the final pay period based on the
number of days in the final pay period up to the effective date of termination
or expiration.

 

  E. This agreement will terminate immediately upon the Tatum Partner ceasing to
be a partner of Tatum, unless the Company and Tatum agree to extend this
agreement in writing engaging another partner of Tatum.

 

VI. Disclaimers & Limitations of Liability

 

  A. The Company acknowledges that any information, including any resources
delivered through Tatum’s proprietary information and technology system, will be
provided by Tatum as a tool to be used in the discretion of the Company. Tatum
makes no representation or warranty as to the accuracy or reliability of
reports, projections, forecasts, or any other information derived from use of
Tatum’s resources, and Tatum will not be liable for any claims of reliance on
such reports, projections, forecasts, or information. Tatum will not be liable
for any non-compliance of reports, projections, forecasts, or information or
services with federal, state, or local laws or regulations. Such reports,
projections, forecasts, or information or services are for the sole benefit of
the Company and not any unnamed third parties. Tatum assumes no responsibility
or liability under this agreement other than to render the services called for
hereunder and will not be responsible for any action taken by the Company in
following or declining to follow any of Tatum’s advice or recommendations. Tatum
represents to the Company that Tatum has conducted its standard screening and
investigation procedures with respect to the Tatum Partner becoming a partner in
Tatum, and the results of the same were satisfactory to Tatum. Tatum disclaims
all other warranties, either express or implied.

 

  B. In the event that any partner of Tatum (including without limitation the
Tatum Partner) is subpoenaed or otherwise required to appear as a witness or
Tatum or such partner is required to provide evidence, in either case in
connection with any action, suit, or other proceeding initiated by a third party
or by the Company against a third party, then the Company shall reimburse Tatum
for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

 

  C. The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of Project
Fees.

 

  D. As a condition for recovery of any liability, the Company must give Tatum
written notice of the alleged basis for liability within thirty (30) days of
discovering the circumstances giving rise thereto, in order that Tatum will have
the opportunity to investigate in a timely manner and, where possible, correct
or rectify the alleged basis for liability; provided that the failure of the
Company to give such notice will only affect the rights of the Company to the
extent that Tatum is actually prejudiced by such failure. In any event, the
Company must assert any claim against Tatum within three (3) months after
discovery or sixty (60) days after the termination or expiration of this
agreement, whichever is earlier.

 

  E. Tatum will not be liable in any event for incidental, consequential,
punitive, or special damages, including without limitation, any interruption of
business or loss of business, profit, or goodwill.

 

VII. Arbitration

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the



--------------------------------------------------------------------------------

arbitrator will be final and binding on both parties. Such arbitration will be
conducted by the Atlanta, Georgia office of the AAA. In the event that the
parties fail to agree on the selection of the arbitrator within thirty (30) days
after either party’s request for arbitration under this paragraph, the
arbitrator will be chosen by AAA. The arbitrator may in his discretion order
documentary discovery but shall not allow depositions without a showing of
compelling need. The arbitrator will render his decision within ninety (90) days
after the call for arbitration. The arbitrator will have no authority to award
punitive damages. Judgment on the award of the arbitrator may be entered in and
enforced by any court of competent jurisdiction. The arbitrator will have no
authority to award damages in excess or in contravention of this agreement and
may not amend or disregard any provision herein. Notwithstanding the foregoing,
no issue related to the ownership of intellectual property will be subject to
arbitration but will instead be subject to determination by a court of competent
jurisdiction, and either party may seek injunctive relief in any court of
competent jurisdiction.

 

VIII. Miscellaneous Provisions

 

  A. The provisions on the attached Schedule A are incorporated herein by
reference. The provisions concerning payment of the Project Fees and
reimbursement of costs and expenses, limitation of liability, indemnity, and
arbitration will survive the expiration or any termination of this agreement.

 

  B. The Company agrees to allow Tatum the use of the Company’s logo and name on
Tatum’s website and other marketing materials for the sole purpose of
identifying the Company as a client of Tatum. Tatum will not use the Company’s
logo or name in any press release or general circulation advertisement without
the Company’s prior written consent.

 

  C. Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy.

 

  D. This agreement will be governed by and construed in all respects in
accordance with the laws of the State of Georgia without giving effect to
conflicts-of-laws principles.

 

  E. The terms of this agreement are severable, and they may not be amended
except in writing signed by Tatum and the Company. If any portion of this
agreement is found to be unenforceable, the rest of the agreement will be
enforceable except to the extent that the severed provision deprives either
party of a substantial portion of its bargain. This agreement binds and benefits
the successors of Tatum and the Company.

 

  F. This agreement contains the entire agreement between Tatum and the Company,
superseding any prior oral or written statements or agreements.

 

  G. Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns.

 

  H. Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

 

  I. The bank lockbox mailing address for payments by the Company is:

Tatum, LLC

 

  J. Electronic payment instructions for the Deposit and Project Fees are:

Bank Name: Bank of America

Branch: Atlanta

Routing Number:            For Automatic Clearing House (“ACH”) Payments:

                                                                      For Wires:

Account Name:

Account Number:



--------------------------------------------------------------------------------

NOVT Corporation     TATUM, LLC

/s/ Terry R. Gibson

   

/s/ E. Bishop Leatherbury

Signature     Signature

Terry R. Gibson, Vice President Finance and Chief Financial Officer

   

E. Bishop Leatherbury

Name and Title     Name, Area Managing Partner

June 1, 2006

   

June 1, 2006

Date signed     Date signed